DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 4/21/2022. As directed by the amendment, claims 1-4 and 7-13 were amended, and no claims were cancelled nor added. Thus, claims 1-13 are presently pending in this application
Claims 1-13 are allowed based on the Examiner’s amendments and reasons for allowance below. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Brice Dumais on 5/19/2022. 

The application has been amended as follows:

In Claim 4, line 2, the limitation “means consist of” has been changed to --means comprise of--.

In Claim 4, line 3, the limitation “longitudinal development of” has been changed to --longitudinal extension of--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Steil (3,658,059) does not specifically disclose the claimed apparatus as presented in the claims 1-13. 
Steil discloses a nebulization device (entire device shown in fig. 1, see abstract and full disclosure) for medical mixture, of the type comprising: a container ampoule (15, 13 and 1 and 2, see fig. 1) for said medical mixture, comprising an upper component (15 and 13, see fig. 1) and a lower component connected to each other (2 and 1, see fig. 1), at least one emission opening of said medical mixture form said ampoule (see opening located in 15, see the annotated-Steil fig. 1 in the non-final rejection), at least one entry window for the intake of air within said ampule (see opening at the top of suction tube 17, see the annotated-Steil fig. 1 in the non-final rejection, see col 2, lines 19-29, Steil discloses that 17 is an inlet sleeve that serves for the supply of additional air into the inhaler), at least one atomizer being surmounted by said upper component (see atomizer 4, 5, and 6, the upper component is above the atomizer, therefore the atomizer is being surmounted by the upper component, see col 1, lines 69-75 and col 2, lines 1-18), the access opening being shield by a shielding means (19 and 18, see fig. 1), moved by a command shaft (17, fig. 1, see col 2, lines 19-47), wherein said shielding means (19 and 18) are moved by said command shaft, wherein the shaft is coupled to a control knob (21)(see the annotated-Steil fig. 1 in the non-final rejection, Col 2, lines 19-47), but fails to disclose at least one selection window on said upper component, the opening of said selection side window being shield by a shielding means, the shielding means are moved by said command shaft through a shielding selector coupled and linked to a control knob connected to said command shaft, and that the coupling between said command shaft and said shielding selector being obtained by a threaded coupling. Therefore, to modify Steil to arrive at the claimed invention would be based upon improper hindsight reasoning. 
Therefore, claims 1-13 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Esaki (2014/0263743) is cited to show a nebulizer comprising a shield blade. 
Esaki (2014/0261401) is cited to show a nebulizer comprising an atomizer for the intake of pressurized gas comprising a shield blade. 
Abate (2012/0227735) is cited to show a nebulizer comprising a blocking means. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785